Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Julian Santos on 6/21/2021.
The application has been amended as follows: 
In Claim 41, after the phrase “The system of claim” delete “1” and insert –19— 
In Claim 42, after the phrase “The system of claim” delete “1” and insert –19— 

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 19, 31) “compensate the data corresponding to the motion of the handheld user input device by transforming the data corresponding to the motion from a body frame of reference associated with the handheld user input device into an inertial frame of reference, wherein: the data comprises an angular position in the inertial frame of reference, the angular position has an axis of rotation in a plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, the first value is an estimate of roll of the 
Semantic gaming and application transformation is well known in the art. For instance, Barnes et al. (6069594) in view of Endo et al. (2005/0017454) and Reinhardt et al. (2005/0212766) teaches semantic gaming and application transformation.  However, Barnes in view of Endo and Reinhardt is silent on “compensate the data corresponding to the motion of the handheld user input device by transforming the data corresponding to the motion from a body frame of reference associated with the handheld user input device into an inertial frame of reference, wherein: the data comprises an angular position in the inertial frame of reference, the angular position has an axis of rotation in a plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, the first value is an estimate of roll of the handheld device, the third axis of rotation corresponds to the handheld device's heading; and the third value corresponds to an estimate of a current headinq relative to an arbitrary reference point”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON T YEN/Primary Examiner, Art Unit 3715